De Courcy, J.
It is not in dispute that the flight of stairs down which the plaintiff fell was wholly within the control of the defendant, who was the owner of the building; and that he owed to the plaintiff, as a customer of one of his tenants, the duty of keeping the stairs in a reasonably safe condition. The jury were warranted in finding that he failed to perform that legal duty because of his allowing the brass binding on the edge of the top step, or on that of the second one from the top, to become loosened and raised from the woodwork. It could be found that at the place where the toe of the plaintiff’s shoe caught, the brass binding was not fastened down securely and was turned back from the top of the stairs, and that it looked old and worn. The ordinary use of the stairway would tend to loosen the screws by which the brass was attached to the step; and, although the defendant testified that the steps were repaired within two years, his agent in charge of the property could not say whether the binding on the edge of the top and second steps was put on two or ten years before the accident. The jury saw the stairs and the photographs taken after the accident. In view of this evidence, and the inferences that might be drawn from the appearance and condition of the brass, the judge rightly refused to give the second ruling requested by the defendant. Toland v. Paine Furniture Co. 179 Mass. 501. Anjou v. Boston Elevated Railway, 208 Mass. 273.
It is unnecessary to consider whether the defendant could *105be held liable on the further ground that the hallway was insufficiently lighted.
The question of the plaintiff’s due care plainly was for the jury. Marston v. Reynolds, 211 Mass. 590.

Exceptions overruled.